DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 11/11/2019
Claims 1 – 12 are presented for examination.

Priority
ADS dated 9/16/2019 claims the benefit of a 371 of international PCT/JP2017/013718 dated 3/31/2017.

Information Disclosure Statement
IDS dated 11/11/2019 has been reviewed. See attached. The IDS included several foreign patent documents and non-patent literature which were not in English. While some of the cited references had a translated abstract, the abstracts were not sufficient in order to fully consider the cited references. Also, there was an attached English translation of a portion of a foreign language document; however, there were no markings or indication provided on the translation which would allow an English speaker to identify which citation on the IDS that particular document is associated with. 

Further; the IDS cited the International Search Authority Report. The ISA cited JP-2005-17157 as anticipating all 12 claims. The ‘157 document was cited on the IDS, however, no translation of this document was provided. This document appears to be of particular relevance but no translation was provided.

Therefore many of the references cited on the IDS were not considered by the Examiner.

Drawings
The drawings dated 9/26/2019 have been reviewed. They are accepted.

Specification
The abstract dated 9/26/2019 has 130 words, 9 lines and no legal phraseology. Therefore the abstract is accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9 - 12 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 9 recites “a computer readable recording medium that includes a program recorded thereon” which is not a non-transitory computer recording medium. 

Dependent claims 10, 11, 12 are rejected due to their dependence from claim 9.



Claims  5 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claims 5, 9 recites “using the generated supplement data”; however, there is not antecedent basis for “the generated supplement data.”

Dependent claims 6, 7, 8 , 10, 11, 12 are rejected due to their ultimate dependence from claim 5.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

Claim 1.
Step 1: YES – Apparatus.
Step 2A Prong One: Yes. The claim recites “…using a degradation progression model for simulating the progression of degradation of an object, to generate data that would be obtained if periodic diagnosis were performed at an interval shorter than an interval at which periodic diagnosis of the object is currently implemented… using the generated data, to generate a prediction model for predicting a degradation index indicating a degradation state of the object at a specific point in time; and… configured to predict a future degradation index of the object based on the prediction model” which is an observation, evaluation, judgement and therefore a mental process.

Step 2A Prong Two: No. While the claim recites “a degradation prediction apparatus, comprising: a data generation unit configured… a prediction model generation unit configured… a degradation index prediction unit configured…” these are elements that are recited at a high degree of generality and while they might imply some sort of computer, the claim does not actually recite a computer and event if a computer was recited at this degree of generatlity the mere use of a computer to execute an abstract idea is not indicative of integration into a practical application.

Further, the claim does not have any additional elements which apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The claim merely results in generating an index (i.e., number). 

Step 2B: No. The claim does not recite any additional elements which are significantly more than the judicial exception. As outlined above, the claim merely generates an index (i.e., number) which is the result of the mental process. The claim does not recite any additional elements which might be considered unconventional or otherwise more than the abstract idea itself.

Claim 5.
Step 1. Yes – Method.
Step 2A Prong One: No – The claim recites: “(a) a step of, using a degradation progression model for simulating the progression of degradation of an object, generating data that would be obtained if periodic diagnosis were performed at an interval shorter than an interval at which periodic diagnosis of the object is currently implemented;
(b) a step of, using the generated supplemented data, generating a prediction model for predicting a degradation index indicating a degradation state of the object at a specific point in time; and
(c) a step of predicting a future degradation index of the object based on the prediction model” which is an observation, evaluation, judgement and therefore a mental process.

Step 2A Prong Two: No. The claim does not have any additional elements which apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The claim merely results in generating an index (i.e., number). 

Step 2B No. The claim does not recite any additional elements which are significantly more than the judicial exception. As outlined above, the claim merely generates an index (i.e., number) which is the result of the mental process. The claim does not recite any additional elements which might be considered unconventional or otherwise more than the abstract idea itself.

Claim 9.
Step 1: No – The claim recites “a computer- readable recording medium that includes a program recorded thereon” which is not a non-transitory computer recording medium. 
Step 2A Prong One: No – the claim recites: “…(a) a step of, using a degradation progression model for simulating the progression of degradation of an object, generating data that would be obtained if periodic diagnosis were performed at an interval shorter than an interval at which periodic diagnosis of the object is currently performed;

(c) a step of predicting a future degradation index of the object based on the prediction model” which is an observation, evaluation, judgement and therefore a mental process.

Step 2A Prong Two: No. While the claim recites: “A computer-readable recording medium that includes a program recorded thereon, the program including instructions that cause a computer to carry out” the recitation of a computer at a high degree of generality is not indicative of integration into a practical application. The computer is merely recited as a tool upon which the abstract idea is executed.

Step 2 No. The claim does not recite any additional elements which are significantly more than the judicial exception. As outlined above, the claim merely generates an index (i.e., number) which is the result of the mental process. The claim does not recite any additional elements which might be considered unconventional or otherwise more than the abstract idea itself.


Dependent claims 2, 3, 4, 6, 7, 8, 10, 11, 12 merely further characterize the abstract idea and do not add any additional element which rely upon on use the judicial exception and there are not elements which are significantly more than the judicial exception the dependent claims are also not eligible under 35 USC 101.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(1) Claims 1, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Candas_2014 (US 2014/0330609) in view of NCHRP_2007 (NCHRP Synthesis 375 Bridge Inspection Practices, Transportation Research Board, 2007).

Claim 5. Candas_2014 teaches “A degradation prediction method (Figure 2: block 228: “expected future asset health index”; Figure 3: “cumulative degradation”; Figure 8 bock 806: “compute a health assessment of the asset for a selected point in time”), comprising: (a) a step of, using a degradation progression model for simulating the progression of degradation of an object (Figure 2 blocks 202, 204, 206, 208, 210, 212, 214; par 32: “at block 210, factoring indexing is input to describe to the model how the model should interpret the asset factors…”), generating data that would be obtained if periodic diagnosis were performed at an interval Figure 8 block 806: “compute a health assessment of the asset for a selected point in time” NOTE: the selected point is not constrained and therefore can be any point in time including those time at an interval shorter than the current diagnostic interval; Figure 3 illustrates a continuous degradation curve that provides a degradation value for any point in time between year 0 and 50. therefore this diagram illustrates a predicted degradation for times that are shorter than the current diagnostic interval. par 22: “… and using degradation curves to identify asset health for future par 34: “… the factor score is calculated for each year by using degrading factor values…” NOTE: the predicted outlook might be for some number of years (5, 10, 20, etc); however, the calculation produces results “for each year” and therefore because the results are for each year this is less than the current diagnostic interval which is more than one year.) ;(b) a step of, using the generated supplement data, generating a prediction model for predicting a degradation index indicating a degradation state of the object at a specific point in time (Figure 2 block 216, 218;  par 40: “… treatment applicability is input for use by the model in determining when particular treatments should take place…” NOTE: this teaches to use the model to generate perdictions); and (c) a step of predicting a future degradation index of the object based on the prediction model (figure 2 block 228).


While Candas_2014 teaches to make predictions for “any point in time” which would imply to one of ordinary skill in the art that the time of prediction could be in an interval shorter than an interval at which periodic diagnosis of the object is currently implemented; Candas_2014 does not explicitly teach a current diagnosis interval. Therefore Candas_2014 does not explicitly teach “shorter than an interval at which periodic diagnosis of the object is currently implemented.”

NCHRP_2007; however, makes obvious “shorter than an interval at which periodic diagnosis of the object is currently implemented” (TABLE 5 which teaches standard intervals for inspection being 2 and 5 years).

Candas_2014 and NCHRP_2007 are analogous art because they are from the same field of endeavor called infrastructure. Before the effective filing date it would have been obvious to a person of ordinary Candas_2014 and NCHRP_2007. The rationale for doing so would have been that Candas_2014 teaches to inspect infrastructure and to use health index predictions to help schedule maintenance of infrastructure such as roads and bridges (par 22). NCHRP_2007 teaches “bridge inspection practices” and states that U.S. Federal Regulations require standard inspection intervals of 2 and 5 years. Therefore it would have been obvious to combine Candas_2014 and NCHRP_2007 for the benefit of complying with Federal Regulation and to predict health of roads/bridges in between inspection intervals to obtain the invention as specified in the claims.

Claim 1. The limitations of claim 1 are substantially the same as those of claim 5 and are rejected due to the same reasons as outlined above for claim 5. Candas_2014 makes obvious the further limitations of “A degradation prediction apparatus comprising: a data generation unit configured… a prediction model generation unit configured… a degradation index prediction unit configured…” (Figure 9).

Claim 9 is substantially the same as claim 5 and is rejected due to the same reasons as outlined above for claim 5. Candas_2014 makes obvious of the further limitations of “a computer-readable recording medium that includes a program recorded thereon, the program including instructions that cause a computer to carry out:” (Fig 9).

(2) Claims 2, 3, 4, 6, 7, 8, 10, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Candas_2014  in view of NCHRP_2007 in view of Marrano_2007 (US 2007/0239368 A1).

Claims 6, 2, 10. Candas_2014 and NCHRP_2007 teach all the limitations of claims 5, 1, 9 as outlined above. Candas_2014 in view of NCHRP_2007 do not explicitly teach “wherein the degradation progression model is statistically created based on results of periodic diagnosis of the object, degradation factor information specifying a factor that causes degradation of the object, and the degradation index assigned based on the results of periodic diagnosis.”

Marrano_2007; however, makes obvious “wherein the degradation progression model is statistically created based on results of periodic diagnosis of the object, degradation factor information specifying a factor that causes degradation of the object, and the degradation index assigned based on the results of periodic diagnosis” (Figure 5 block 502: “bit a distribution to model”); par 97: “… a distribution like the Weibull distribution, is fit 502 to the model…” A Weibull distribution is a statistical probability distribution.)

Candas_2014 in view of NCHRP_2007 and Marrano_2007 are analogous art because they are from the same field of endeavor called infrastructure. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Candas_2014 and Marrano_2007. The rationale for doing so would have been that Candas_2014 teaches to model asset degradation and to apply the model to repair and maintenance. Marrano_2007 teaches to model asset degradation using a statistical model such as the Weibull distribution and that such model can be applied to the repair and replacement of infrastructure assets to avoid chaotic budgeting and inopportune downtimes.
Therefore it would have been obvious to combine Candas_2014 and Marrano_2007 for the benefit of modeling infrastructure assets and apply it to repair and maintenance in order to avoid chaotic budgeting and inopportune downtimes to obtain the invention as specified in the claims.

Claims 7, 3, 11. Candas_2014 in view of NCHRP_2007 and Marrano_2007 teach all the limitations of claims 7, 2, 10 as outlined above. Further Marrano_2007 makes obvious “wherein the object is an infrastructure structure (par 3: “infrastructure asset management plan”), the degradation progression model is statistically created using a record of inspections periodically performed on the infrastructure structure as the results of periodic diagnosis (Figure 5 block 501, 502), and also, using service environment information specifying an environment in which the infrastructure is serving, as the degradation factor information (par 26: “… different materials have different responses to their environment over time, and require different work actions at different stages in their lifecycle…”; par 27: “… component life, actual life depends on local environmental factors…”), and
in the (C) step, the future degradation index of the object is predicted by applying the inspection record of the object, the service environment information, and the degradation index to the prediction model (Figure 5 block 506 is empirical data gathered and applied to the model at block 502)

Claims 8, 4, 12.  Candas_2014 and NCHRP_2007 and Marrano_2007teach all the limitations of claims 7, 3, 11 as outlined above. Marrano_2007 makes obvious “wherein in the (b) step, the prediction model is generated by weighting each value included in the data generated in the (a) step according to a probability obtained by the degradation progression model (abstract: “… empirical data, such as that from inspection, are weighted, e.g., inspection data may be weighted…”; par 50: “… the factors comprise one or more weighting scales that may be applied to some of the empirical data…”; par 51: “… weighting factor… the higher the value of the weighting factor is in defining an adjusted condition lifecycle curve…”; par 57; par 87: “… weighting factor may be applied to the data…”).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN S COOK/Primary Examiner, Art Unit 2127